Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Steven Payne on 3/10/2022.  

The application has been amended as follows: 

See Office Action Appendix.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “receiving, from a base station, configuration information of one or more control resource sets, each of the one or more control resource sets including resource element group (REG) pools, each of the REG pools corresponding to one search space in which a physical downlink control channel (PDCCH) monitoring operation is performed, the each of the REG pools being a set of 


The closest prior art to Lee et al. (Pub. No.: US 20130194931 A1) teaches each of the one or more control resource sets (FIG. 19 shows an example of an eREG definition, Para. 191, FIG. 19) including resource element group (REG) pools (An eREG may span to both slots in a PRB-pair, Para. 191, FIG. 19), each of the REG pools corresponding to one search space in which a physical downlink control channel (PDCCH) monitoring operation is performed (FIG. 19 shows an interval of an ePDCCH), the each of the REG pools being a set of REGs (FIG. 19 shows each slot of a PRB-pair containing multiple eREGs).  
Lee teaches the REG pools (slots in a PRB-pair, Para. 191, FIG. 19) including a first REG pool (one slot in the PRB-pair, Para. 191, FIG. 19) and a second REG pool (the other slot in the PRB-pair, Para. 191, FIG. 19) included in same control resource (eREG definition, Para. 191, FIG. 19), and a first frequency region of the first REG pool being identical with a second frequency region of the second REG pool (FIG. 19 shows both slots of a PRB-pair occupying the same frequency resources of the same ePDCCH).  
Lee teaches performing the PDCCH monitoring operation in a search space corresponding to a REG pool (a WTRU or UE may monitor a PDCCH common search space in a subframe, Para. 209, FIG. 19) belonging to a second control resource set among the one or more control resource sets (the number of eREGs per eCCE for a WTRU or UE-specific search space may be 8 while the number of eREGs per eCCE for a WTRU or UE specific search space may be 4 if an ePDCCH common search space may be monitored together with ePDCCH WTRU or UE-specific search space, Para. 209, FIG. 19).  
Lee fails to teach “receiving, from a base station, configuration information of one or more control resource sets”, “receiving, from the base station, information indicating a first start symbol of the first REG pool and a second start symbol of the second REG pool, the first start symbol and the second start symbol being different and belonging to a same slot; receiving, from the base station, rate match information including an index of a first control resource set, to which a rate match operation is applied, among the one or more control resource sets”, “wherein the configuration information includes an index of each of the one or more control resource sets”, among other limitations.  


(the network device transmits a first downlink control channel of a group of downlink control channels, Para. 34, FIG. 4), information (FIG. 5 shows a CC1 in Mini-slot 3, and a CC1 in Mini-slot 1, in Slot 1, Para. 49) indicating a first start symbol (FIG. 5 shows, in Mini-slot 3 in Slot 1, CC1 is pointing toward CC2 located in the beginning of Mini-slot 1 in Slot 2, Para. 49) of the first pool (FIG. 5 shows Mini-slot 1 in Slot 2, Para. 49) and a second start symbol (FIG. 5 shows, in Mini-slot 1 in Slot 1, CC1 is pointing toward CC2 located in the beginning of Mini-slot 2 in Slot 2, Para. 49) of the second pool (FIG. 5 shows Mini-slot 2 in Slot 2, Para. 49), the first symbol (FIG. 5 shows CC2 located in the beginning of Mini-slot 1 in Slot 2) and the second symbol being different (FIG. 5 shows CC2 located in the beginning of Mini-slot 2 in Slot 2) and belonging to a same slot (FIG. 5 shows Slot 2, Para. 49, FIG. 5).  
Tang fails to teach “receiving, from a base station, configuration information of one or more control resource sets, each of the one or more control resource sets including resource element group (REG) pools, each of the REG pools corresponding to one search space in which a physical downlink control channel (PDCCH) monitoring operation is performed, the each of the REG pools being a set of REGs, the REG pools including a first REG pool and a second REG pool included in same control resource set, and a first frequency region of the first REG pool being identical with a second frequency region of the second REG pool”, “receiving, from the base station, rate match information including an index of a first control resource set, to which a rate match operation is applied, among the one or more control resource sets”, “wherein the .  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 21-22, 25, 28-32, 35 and 38-42 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
3-10-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477